                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION
 UNITED STATES OF AMERICA,                          )
                                                    )
                                 Plaintiff,         )
                                                    )
                       v.                           )      Case No. 2:18-04058-CR-RK
                                                    )
 WILLIAM AUSTIN LEE CRABTREE,                       )
                                                    )
                                 Defendant.         )
                                              ORDER
       Pending before the Court is Defendant’s Motion to Reopen Suppression Hearing as to
Count One. (Doc. 56.) On September 11, 2020, Judge Epps issued a Report and Recommendation
to deny the motion.         (Doc. 61.)   Defendant then filed an objection to the Report and
Recommendation. (Doc. 66.)
       Pursuant to Federal Rule of Criminal Procedure 59(b)(3), “[a] district judge must consider
de novo any objection to a magistrate judge’s recommendation.” After an independent, de novo
review of Defendant’s motion (Doc. 56), the Government’s response (Doc. 60), Judge Epps’s
Report and Recommendation (Doc. 61), the Defendant’s objection (Doc. 66), and the applicable
law, the Court adopts the Report and Recommendation of Judge Epps in its entirety for the reasons
set forth therein and in the Government’s response (Doc. 60).
       Accordingly, it is ORDERED that:
       (1)      Defendant’s motion to reopen suppression hearing as to count one (Doc. 56) is
                DENIED; and
       (2)      Magistrate Judge Willie J. Epps., Jr.’s Report and Recommendation (Doc. 66) shall
                be attached to and made a part of this Order.


                                                        s/ Roseann A. Ketchmark
                                                        ROSEANN A. KETCHMARK, JUDGE
                                                        UNITED STATES DISTRICT COURT

DATED: December 1, 2020




             Case 2:18-cr-04058-RK Document 67 Filed 12/01/20 Page 1 of 1
